[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          MAY 21, 2007
                                    No. 06-16017                        THOMAS K. KAHN
                              ________________________                      CLERK


                         D. C. Docket No. 05-00499-CV-WS-B

BRENDA L. MORGAN,


                                                                         Plaintiff-Appellant,

                                            versus

NORTH MISSISSIPPI MEDICAL CENTER, INC.,

                                                                       Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________

                                       (May 21, 2007)

Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

PER CURIAM:

       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
      After review and oral argument, the Court affirms the grant of summary

judgment in favor of the Defendant-Appellee on all of the Plaintiff-Appellant’s

claims for the reasons outlined in the district court’s thorough and well-reasoned

orders of October 12, 2006, and December 2, 2005.

      AFFIRMED.




                                          2